DETAILED ACTION
Response to Amendment
The following is in response to the applicants’ submission (e.g. amendment, remarks, etc.) filed on October 5, 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The objections to the specification in the previous office action have been withdrawn in light of the amendments to the specification.
 
Election/Restrictions
Claims 21 through 32 remains as being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 30, 2021.

Claim Rejections - 35 USC § 103
Claims 4, 6 through 8, 10, 13, 15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 6,075,201 to Wambach (hereinafter “Wambach”) in view of U.S. Patent 7,663,055 to Baret et al (hereinafter “Baret”).
Claim 4:  Wambach discloses a method of fabrication of a laminated glazing unit (e.g. embodiment of Figure 5) comprising:
cutting out a first through-hole (e.g. 30) in a first glass sheet (e.g. 24, col. 5, lines 24-27);
positioning a single conducting wire (e.g. 26) and a film of thermoplastic polymer (plastic layer) between the first glass sheet and a second glass sheet (e.g. 20) so that a first extremity (e.g. portion of 26 in 42) of the conducting wire extends outside of the laminated glazing unit and a second extremity of the conducting wire that is opposite to the first extremity is formed, and feeding out the first extremity of the conducting wire via the first through-hole so that the first extremity exits the laminated glazing unit to be formed via the first through-hole, the conducting wire extending continuously from the first extremity to the second extremity; and
assembling the conducting wire, the film of thermoplastic polymer, the first glass sheet and the second glass sheet all together to form the laminated glazing (e.g. col. 2, lines 41-49).
Wambach does not show the film of thermoplastic polymer in Figure 5, but explicitly states that the film is formed in space (22), which is in between the first and second glass sheets (col. 4, lines 11-20).
Claim 7:  Wambach further discloses forming the first and the second glass sheets (e.g. 20, 24).
Claim 10:  Wambach further discloses that the film of thermoplastic polymer is a film of PVB (e.g. col. 4, lines 15-17).
Claim 13:  Wambach further discloses attaching an accessory (e.g. 10) near to the first through hole, the accessory being connected to the first extremity of the conducting wire (at 14) exiting from the laminated glazing unit via the first through-hole in the first glass sheet.
Claim 15:  Wambach further discloses attaching a connector (e.g. 12, 14) at the first extremity before the assembling or laminating.
Wambach does not provide any details of the second extremity of the conductive wire such that it extends outside of the laminated glazing unit, and that the assembling occurs after the positioning and feeding out [as required by Claim 4].
Baret discloses a manufacturing process for an art-recognized equivalent laminated glazing unit (e.g. photovoltaic module).  The process, in part, includes positioning a conducting wire (e.g. 11, in Fig. 4) and a film (e.g. 12) between a first glass sheet (e.g. 3) and a second glass sheet (e.g. 4) so that feeding a second extremity of the conducting wire extends outside the laminated the laminated glazing unit (e.g. into 13) to allow the conducting wires to be electrically connected to external connectors for operational purposes (e.g. col. 2, lines 40-50).  Subsequent to positioning and feeding, the laminated glazing unit is assembled by laminating the conducting wire, film and first and second glass sheets together via heat and pressure (e.g. col. 2, lines 50-60).
Claim 6:  Baret further discloses a plurality conducting wires (e.g. 11, in Fig. 5), each of the plurality of conducting wires extending continuously from a first extremity to a second extremity, and wherein the positioning comprises positioning the plurality of conducting wires and the film between the first glass sheet and the second glass sheet so that the first extremity and the second extremity of each of the plurality of conducting wires extends outside the laminated glazing unit to be formed (Fig. 5).
Claim 18:  Baret further discloses that the second extremity of the conducting wire exits from the laminated glazing unit via an edge face of the laminated glazing unit (e.g. far right edge of 3 or 4, in Fig. 4).
It would have obvious to one of ordinary skill in the art at the time the invention was made to have modified the process of Wambach by incorporating the process steps related to the second extremity of the conductive wire, the number of wires, as well as the order of when assembling occurs, as taught by Baret, to form an art-recognized equivalent laminated glazing unit that can be electrically connected externally for operational purposes.
Claim 8:  In Wambach, since the conductive wire must travel through the film of thermoplastic polymer, upon exit, it would be obvious that the film would be equipped with a through-hole to allow the first extremity of the conducting wire be led through and fed out of the film through the first through-hole of the first glass sheet.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wambach in view of Baret, as applied to Claim 4 above, and further in view of U.S. Publication 2012/0103388 to Meakin et al (hereinafter “Meakin”).
Wambach, as modified by Baret, discloses the claimed manufacturing process as relied upon in Claim 4.  The modified Wambach process does not mention any dimensions of the first through-hole.
Meakin discloses that sheets (e.g. 401) used in making art-recognized equivalent laminated glazing units (e.g. photovoltaic devices/solar cells) can include a first through-hole size of 30 mm (3 cm) to allow wires to be fed through the first through-hole for electrical connections (e.g. ¶ [0051]).  
It would have obvious to one of ordinary skill in the art at the time the invention was made to have formed the first through-hole of Wambach with the size taught by Meakin, to form an art-recognized equivalent laminated glazing unit with electrical connections for operation.
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wambach in view of Baret, as applied to Claim 4 above, and further in view of U.S. Publication 2011/0041896 to Jautard et al (hereinafter “Jautard”).
Wambach, as modified by Baret, discloses the claimed manufacturing process as relied upon in Claim 4, further including that Wambach discloses that the conducting wire coincides with the first glass sheet from a first main face of the laminated glazing unit.  The modified Wambach process does not teach forming an opaque enamel strip.
Jautard discloses a manufacturing process where a conducting wire (e.g. 8, in Fig. 2) can include an opaque enamel strip (e.g. 9) to electrically insulate the conducting wire and hide it from view from a first main surface by covering it (e.g. 3, 3’, ¶ [0058]).
It would have obvious to one of ordinary skill in the art at the time the invention was made to have modified the process of Wambach by adding the opaque enamel strip, as taught by Jautard, to electrical insulate the conducting wire and prevent any short circuiting.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wambach in view of Baret, as applied to Claims 4 and 13 above, and further in view of U.S. Publication 2004/0166335 to O’Regan et al (hereinafter “O’Regan”).
Wambach, as modified by Baret, discloses the claimed manufacturing process as relied upon in Claim 4.  The modified Wambach process does not teach that the accessory can be a lighting device.
O’Regan discloses that in manufacturing art recognized equivalent laminated glazing units (e.g. photovoltaic devices), lighting devices (LEDs) can be used as an accessory to enhance images through the first and second glass sheets (e.g. ¶ [0008]).
It would have obvious to one of ordinary skill in the art at the time the invention was made to have modified the process of Wambach by adding a lighting device (LED) as an accessory, as taught by O’Regan, to positively enhance images through the first and second glass sheets of the laminated glazing unit.
Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wambach in view of Baret, as applied to Claim 4 above, and further in view of U.S. Publication 2014/0071081 to Shedletsky et al (hereinafter “Shedletsky”).
Wambach, as modified by Baret, discloses the claimed manufacturing process as relied upon in Claim 4.  The modified Wambach process does not teach that the conducting wire is a coaxial cable.
Shedletsky discloses a process that when electrically connecting two components together, a coaxial cable can be used in lieu of a conducting wire, to allow the cable or wire to be shielded in providing the electrical connection between the two components (e.g. ¶ [0035]).
It would have obvious to one of ordinary skill in the art at the time the invention was made to have modified the process of Wambach by utilizing a coaxial cable in place of a conducting wire, as taught by Shedletsky, thus, providing the benefits of a wire that is shielded as part of the electrical connection.

Response to Arguments
Applicants' arguments filed as part of the submission have been fully considered, but have not been deemed to be found as persuasive.
Applicants’ urge that the Election of Species requirement improperly imputes the word “one” or “single” into the claim language [page 10 of submission].  The examiner disagrees as the term one or single is certainly a reasonable interpretation in the context of the entire phrase of “a conducting wire” (line 4 of Claim 1).  The indefinite article of “a” has a definition that means one when used before a noun expressing quantity1.  In this case, the noun or phrase expressing this quantity is “conducting wire”.  The phrase of “conductive wire” implies one, or a single wire, not a plurality of wires and certainly not a web of conductive wires.  If applicants’ intended for the meaning to be “one or more”, then Claim 4 should have recited such language.  For example, if the phrase of “a conducting wire” were replaced with either one of the phrases of –at least one conducting wire--, or –one or more conducting wires--, then the examiner would agree that Claim 4 could be directed to not just one conducting wire, but a plurality of conducting wires.  It is further noted, as discussed in the above rejection and in the prior art remarks below, that the reference applied to Claim 4 (Wambach) was with one, single conducting wire, not a plurality of wires.  The final structure of Claim 4 is distinct from say Claim 21, as any art applied to Claim 4 must have one, single conducting wire, but any art applied to Claim 21 cannot have one wire, but must have more than one conducting wire.  These structural differences are supported by the different embodiments discussed in the applicants’ own specification (page 13).
In terms of the prior art rejections, the applicants’ argue that the combination of Wambach and Baret do not disclose “positioning a conducting wire and a film…to the second extremity” (lines 4-9 of Claim 4).  Applicants’ believe that these limitations are not met because neither Wambach nor Baret teach that the second extremity extends outside the laminated structure to be formed [page 14 of submission].  In order for this to occur, the second extremity must be connected to a solar cell that is positioned between the inner pane 24 and the outer pane 20 of Wambach.  The examiner disagrees. Claim 4 recites no such phrase of a “solar cell”.  The features upon which applicant relies (i.e. that the second extremity of the electrical leads must be connected to a solar cell positioned between the first and second glass sheets) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As expressed in the rejection above, Wambach was relied upon to teach that a conducting wire having a first extremity continuous with a second extremity. Baret was relied upon to teach that a second extremity of a conducting wire can be located to extend outside a laminated glazing unit for external electrical connections.  Baret’s conductive wire (11, in Fig. 4) does include a second extremity that is continuous with a first extremity where the first extremity is between first and second glass sheets (e.g. 3, 4).  However, whether or not the first extremity of Baret extends outside the laminated glazing unit is irrelevant because this is taught by Wambach.  The test for obviousness is not whether the features of a secondary reference (Baret) may be bodily incorporated into the structure of the primary reference (Wambach); nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, the teachings of Baret show one of ordinary skill in the art what to do with a second extremity of a conducting wire, as this teaching can be applied to the second extremity of Wambach.
Regarding the order of the steps, the assembling step (e.g. “assembling the conducting wire…all together to form the laminated glazing unit”, lines 11-13 of Claim 4) is not considered to be completed until lamination occurs by heat and pressure, which is taught by Baret (e.g. col. 2, lines 50-60).  The assembling step in Claim 4 does nothing to exclude this teaching of laminating by heat and pressure.  Thus, Baret’s teachings of positioning and feeding of the conducting wire prior to assembling (via heat and pressure) can certainly be applied to Wambach for the reasons expressed in the above rejection.
The applicants’ remaining arguments [pages 15 to 16 of submission] stand or fall together with the rejection of Claim 4 with the combination of Wambach and Baret.  
In summary, the rejections are maintained for all of the reasons expressed above.  It is noted that if applicants’ wish to discuss claim language in Claim 4 in order to overcome the rejections, the examiner invites applicants’ to discuss such in a telephone interview.  One such example would be to amend Claim 4 by clarifying that the laminated glazing unit is directed to positioning of conducting wires, as in plural conducting wires.

Allowable Subject Matter
Claims 5, 9, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896                                                                                                                                                                                                        


    
        
            
    

    
        1 https://www.dictionary.com/browse/a#